Case 19-21619   Doc 360     Filed 10/26/20   Entered 10/26/20 20:28:44   Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                               HOUSTON DIVISION

 In re:                                  §
                                         §
 John Allan Sakon                        § Case No. 19-21619
                                         §         Chapter 7
           Debtor                        §
 _________________________________________________________________

      Objection to Trustee’s Notice of Abandonment (Doc 345)
 _________________________________________________________________

 To the Honorable Judge of Said Court:

      Stephen Sakonchick, II (“SS2"), a party in interest, objects

 to the Chapter 7 Trustee’s intent to abandon any interest the

 bankruptcy estate has or may have in and to an Appeal presently

 pending in the State of Connecticut Court of Appeals entitled John

 Alan Sakon Appellant/Plaintiff v. James N. Sakonchick et. al,

 Appellee/Defendant, Appellate Case No. AC 43405 (“Appeal”), and the

 underlying case entitled John Alan Sakon v. James N. Sakonchick,

 Superior Court Case HHB CV 18 5023514 S (“Underlying Action”), and

 would show the Court:

      1.    SS2   is   one     of    seven   appellees     in    the   Appeal,   and,

 unfortunately, a sibling of Mr. Sakon.

      2.    As the Court has become aware through the proceedings in

 this bankruptcy case, Mr. Sakon is a litigious individual and his

 family is not exempt from being his target.                    Mr. Sakon is not a

 lawyer and represents himself pro se in most of his litigation.

      3.    In the last 10 years, he unsuccessfully (a) attempted

 conservatorships      of     both    his    parents,     (b)    filed   a   probate
Case 19-21619    Doc 360    Filed 10/26/20   Entered 10/26/20 20:28:44   Page 2 of 3



 proceeding and superior court appeal of a terminated trust, (c)

 objected to multiple probate matters regarding his mother’s estate,

 (d) untimely appealed the actions in these probate matters, and (e)

 a superior court action filed in an attempt to enforce a proposed

 agreement for which there was never a meeting of the minds.                  All of

 these actions are final and no longer subject to appeals (which

 were filed by Mr. Sakon).

      4.    Mr. Sakon filed the Underlying Action alleging the same

 matters resolved in the cases identified in (c), (d) and (e) above.

 SS2 filed a comprehensive motion to dismiss the Underlying Action

 outlining the previous litigation and the identical claims in the

 Underlying Action.

      5.    The superior court granted the motion to dismiss the

 Underling Action, in a memorandum opinion in November 2018, which

 also prohibits Mr. Sakon from filing any further action against his

 siblings   or    any      other   person    regarding     the   matters     of   the

 Underlying Action without prior approval of the court.                  A true and

 correct copy of the court’s memorandum opinion is attached as

 Exhibit A and the motion to dismiss is attached as Exhibit B, both

 of which are incorporated by reference herein.

      6.    The Chapter 7 Trustee has determined the claims subject

 to the Appeal, are burdensome and of inconsequential value to the

 estate.

      7.    As shown by the memorandum opinion and the motion to

 dismiss in the Underlying Action, both the Underlying Action and
Case 19-21619   Doc 360   Filed 10/26/20   Entered 10/26/20 20:28:44   Page 3 of 3



 the Appeal are frivolous.

      8.    SS2, supported by several other appellees in the Appeal,

 offer the estate a total of $1,000.00 to purchase the rights to the

 Appeal and underlying claim sought to be abandoned by the Chapter

 7 trustee.

      9.    SS2 is unavailable for any telephonic hearing on November

 9 and 10, 2020.

      Wherefore, SS2 requests the court sustain this objection to

 the proposed abandonment, authorize the Chapter 7 trustee to accept

 the $1,000.00 offered by SS2, et al., in satisfaction of the Appeal

 and underlying claim, and grant him such other and further relief

 to which he is entitled.

                                             Respectfully submitted,

                                             /s/ Stephen Sakonchick, II
                                             __________________________
                                             Stephen Sakonchick, II
                                             State Bar No. 17525500
                                             Stephen Sakonchick II, P.C.
                                             6502 Canon Wren Drive
                                             Austin, Texas 78746
                                             (512) 329-0375
                                             sakon@flash.net



                           CERTIFICATE OF SERVICE

      I hereby certify that on October __, 2020, a true and correct
 copy of the above and foregoing was sent to the Debtor by email to
 johnsakon@yahoo.com and johnsakon@sakon.biz, and the Chapter 7
 trustee and all parties receiving electronic notice via the Court's
 ECF System.

                                             /s/ Stephen Sakonchick, II
                                             __________________________
                                             Stephen Sakonchick, II
